Citation Nr: 1411136	
Decision Date: 03/18/14    Archive Date: 04/02/14

DOCKET NO.  13-16 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether a timely substantive appeal was filed with regard to an October 2010 decision that denied a claim for Filipino Veterans Equity Compensation (FVEC).  


REPRESENTATION

Appellant represented by:	Joel M. Apides


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel

INTRODUCTION

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, The Republic of the Philippines.  In that decision, the RO determined that the appellant's substantive appeal of an October 2010 decision was not timely.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  On October 12, 2010, the RO mailed notice to the appellant that it had denied his claim for FEVC and notice of his procedural and appellate rights; the appellant was unrepresented at that time.

2.  On August 10, 2011, the RO mailed to the appellant a Statement of the Case (SOC) with regard to the October 12, 2010 decision, and notice of his procedural and appellate rights; the appellant was unrepresented at that time.

3.  A substantive appeal with regard to the October 12, 2010 decision, in which the RO denied the appellants' claim for FEVC, was not received by the RO prior to November 7, 2011.  


CONCLUSION OF LAW

A substantive appeal was not timely filed with regard to the October 12, 2010 decision in which the RO denied the appellant's claim for FVEC.  38 U.S.C.A. § 7105(a), (d) (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.302(b) (2013).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

On October 12, 2010, the RO sent a letter to the appellant notifying him that it had denied his claim for FVEC.  With that letter, the RO enclosed a VA Form 4107 "Your Rights to Appeal Our Decision."  The VA Form 4017 provided notice that to initiate an appeal of the RO decision, a notice of disagreement must be filed within one year of the date of the VA's letter denying the benefit.  This document also notified the appellant that after the notice of disagreement was received, the RO would either grant the claim or send the appellant an SOC.  It informed him that VA would send him a VA Form 9 "Appeal to Board of Veterans' Appeals," with the SOC and that he must return the VA Form 9 to VA if he wanted to continue the appeal.  The appellant was not represented at that time.  

In December 2010, the RO received the appellant's notice of disagreement with the October 2010 decision.  On August 10, 2011, the RO mailed the SOC to the appellant and enclosed a VA Form 9.  In the letter sent with the SOC, the RO told the appellant that to complete the appeal he must file a formal appeal and informed him that the RO had enclosed a VA Form 9 which he could use to complete the appeal.  The appellant was not represented at that time.  

The August 10, 2011 letter informed him that he must file the appeal with the RO within 60 days from the date of the letter or within the remainder, if any, of the one-year period from the date of the letter notifying him of the action appealed.  The RO informed him that "[I]f we do not hear from you within this period, we will close your case."  It also informed him that if he needed more time to file his appeal he should request more time before the time limit for filing his appeal expired.  

The RO received the completed VA Form 9 on November 7, 2011.  No VA Form 9 or correspondence regarding the appellant's appeal of the October 2010 decision was received at the RO between August 10, 2011 and November 7, 2011.  

Appellate review of a decision of the agency or original jurisdiction (AOJ), which is the RO in this case, is initiated by a notice of disagreement and completed by a substantive appeal after an SOC is furnished.  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 20.200 (2013).  Copies of the SOC will be submitted to the claimant and to the claimant's representative, if there is one.  38 U.S.C.A. § 7105(d)(3) (West 2002).  The claimant will be afforded a period of sixty days from the date the SOC is mailed to file the formal appeal.  Id.  This may be extended for a reasonable period on request for good cause shown.  Id.  

Except in the case of simultaneously contested claims, which this is not, a substantive appeal must be filed within 60 days from the date that the AOJ mails the SOC to the appellant, or within the remainder of the 1 year period from the date of mailing of the notification of the determination being appealed, whichever period ends later.  38 C.F.R. § 20.302(b) (2013).  The date of mailing of the SOC is presumed to be the same as the date of the SOC and the date of mailing the letter of notification of the determination is presumed to be the same as the date of that letter for purposes of determining whether an appeal has been timely filed.  Id.  The AOJ may close the case for failure to respond after receipt of the SOC, but questions as to timeliness or adequacy of response shall be determined by the Board.  Id.  

Where a written document is required to be filed within a specified time period, a response postmarked prior to expiration of the time limit will be accepted as timely filed.  38 C.F.R. § 20.305(a) (2013).  In the event that the postmark is not of record, the postmark date will be presumed to be 5 days prior to the date of receipt of the document by VA.  Id.  In calculating this 5 day period, Saturdays, Sundays, and legal holidays will be excluded.  Id.  There is no postmark of record with regard to the VA Form 9 that was stamped as received at the RO on November 7, 2011

In computing the time limit for filing a written document, the first day of the specified period will be excluded and the last day included.  38 C.F.R. § 20.305(a) (2013).  Where the time limit would expire on a Saturday, Sunday, or legal holiday, the next succeeding workday will be included in the computation.  Id.  

As notice of the decision of interest was mailed to the appellant on October 12, 2010 and the SOC was mailed on August 10, 2011, the VA Form 9 received on November 7, 2011 was not timely.  There was no request for extension of time to file a substantive appeal.  

The time period during which to file a substantive appeal is not jurisdictional; i.e., failure to file within the prescribed time period does not deprive the Board of jurisdiction.  See Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).  In Percy, the U.S. Court of Appeals for Veterans Claims (Court) stated "VA may waive its objection to an untimely Substantive Appeal."  Id. at 42.  The doctrine of equitable tolling is applicable to the time limit to file a substantive appeal.  See Hunt v. Nicholson, 20 Vet. App. 519, 524 (2006).  If a claimant does not file a timely substantive appeal and VA does not waive the timeliness requirement, however, "the Board may decline to exercise jurisdiction over the matter."  Percy,, 23 Vet. App. at 43 (citing Roy v. Brown, 5 Vet. App. 554, 555 (1993)). 

During the hearing before the undersigned, the appellant's representative explained that the reason that the appellant had not timely filed the substantive appeal was because he was at his daughter's residence in a city away from his home and "so he didn't get the information at the right time and when they came back a few months later then when he got the letter he was too late."  Board Hearing Transcript (T.) at 3.  The appellant testified that he was at this other location for one year.  Id.  In arguing for the appellant, his representative contended that the appellant did not know anything about VA prior to filing his claim and that this is unlike veterans who are familiar with VA.  Id. at 4.  

A general understanding of the doctrine of equitable tolling can be obtained from statements involving Court cases.  Equitable tolling is not appropriate where the failure to file on time was due to general negligence or procrastination.  Cf. Bove v. Shinseki, 25 Vet PP. 136, 140 (2011) (discussing equitable tolling in the context of a Notice of Appeal to the Court).  Equitable tolling is appropriate where there is some extraordinary circumstance that caused the failure to file on time.  Id.  Principles of equitable tolling do not extend to "garden variety claim[s] of excusable neglect."  Irwin v. Dep't of Veterans Affairs, 498 U.S. 89, 96 (1990).  In Percy v. Shinseki, 23 Vet. App. 37, 48 (2009), the Court reversed the Board's decision to the extent that it determined that it lacked jurisdiction to entertain the appeal.  The Court found it significant that the AOJ had treated the untimely filed substantive appeal as timely for more than five years before the Board determined that it was untimely and dismissed the appeal.  Id. at 47.

The instant case is distinguishable from Percy, because in the instant case, the AOJ did not ever treat the substantive appeal received November 7, 2011 as timely.  More importantly, the facts of this case show nothing more than neglect on the part of the appellant in not making arrangements to ensure that he would receive mail sent to him by VA.  That the appellant was away from his home address for a significant period of time without making arrangements for his mail to be forwarded, or providing VA with an alternate address, is not a basis for equitable tolling.  His unfamiliarity with VA prior to filing his claim is also not a basis for equitable tolling.  All necessary instructions as to how to complete the appeal to the Board were contained in the VA Form 9 and in the letter sent with the SOC on August 10, 2011.  Following those instructions required no additional knowledge of VA.  For these reasons, the Board will not equitably toll the time period for filing the substantive appeal.  

In summary, the appellant did not timely file a substantive appeal of the October 2012 decision in which the RO denied his claim for FVEC.  The RO closed the case on this basis.  Equitable tolling is not appropriate in this case.  For these reasons, the appeal as to the whether a timely substantive appeal was filed with regard to the October 2010 decision must be denied.  There is no reasonable doubt to be resolved in this case.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).  


ORDER

The appeal is denied.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


